The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16711604
Filing Date: 12/12/2019
Appellant(s): 
APPLE INC.
 
  



__________________
Kowert, Hood, Munyon, Rankin & Geotzel, P.C.
1120 S. Capital of Texas Hwy. Building 2, Suite 300
Austin, Texas 78746
UNITED STATES
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(2) Ground of rejection
Claims 1, 3, 6-8, 10, 21-22, 27-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 20140315511 A1) in view of Ballantyne et al. (US 2014/0269465 A1).

Cha et al. disclose a system and method of forwarding broadcast messages, received via cellular, by a wireless device with the following features: regarding claim 1, an accessory wireless device, comprising: a radio, comprising one or more antennas configured for wireless communication; a cellular modem operably coupled to the radio; and a processor operably coupled to the cellular modem, wherein the cellular modem and the processor are configured to: establish peer-to-peer communication with a companion wireless device, receive, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when a wireless cellular network broadcasts emergency information, wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in an accessory wireless device, comprising: a radio, comprising one or more antennas configured for wireless communication; a cellular modem operably coupled to the radio (i.e. a non-cellular device 508 (accessory wireless device), for example, a device that may include cellular communication circuitry/a cellular radio/modem and be configured for cellular telecommunications via antenna), and a processor operably coupled to the cellular modem, wherein the cellular modem and the processor are configured to: establish peer-to-peer communication with a companion wireless device (i.e. and a processor 302 (fig. 3) coupled to the radio 330 (cellular modem, and configured to establish P2P communication, wherein the non-cellular device 508 establishes peer-to-peer communication with a cellular device (companion device) 506), receive, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when a wireless cellular network broadcasts emergency information (i.e. the cellular device 506 may receive a cellular broadcast message 512 from base station 502 via cellular broadcast, and the first message may be an emergency alert message, such as a message providing information relating to an imminent severe weather event such as a tornado, flash flood, tsunami, hurricane, blizzard, etc. and the accessary device 508 receives an indication 520 of the emergency alert from the wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network (i.e. indication 520 of the emergency alert is received by the accessary device 508 from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508, while the cellular modem of the companion device 506 is not in communication with the cellular network 502), activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (i.e. when the cellular device 506 receives the first alert message, it wakes/activate the non-cellular device 508 to provide an indication of the first message to the non-cellular device 508, and the non-cellular device 508 connection with cellular network is activated too to retrieve the emergency alert via cellular network, wherein the user equipment 508 may include more radios or radio components which are shared between multiple wireless communication protocols, and more radios or radio components which are used exclusively by a single wireless communication protocol, for example, the UE 508 might include a shared radio for communicating using either of LTE or CDMA2000 1xRTT, and separate radios for communicating using each of Wi-Fi and Bluetooth and a processor that is configured to execute program instructions for switching radio connections between cellular and non-cellular radios)”).
Cha et al. also disclose the following features: regarding claim 6, wherein the peer-to-peer communication includes Bluetooth (Fig. 5, a flowchart/communication 
Cha et al. is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network, activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network”.
Ballantyne et al. disclose a method and apparatus for alert message reception with the following features: regarding claim 1, wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network, activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043, 0065-0069 & 0075] summarized as “wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network, activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (i.e. system 100 (fig.1) including a user equipment (UE) 110, alert originators 122, 124, and 126, an alert aggregator 132, an alert gateway 134, an alert distribution network 140, a network controller 150, an access point 160, a Commercial Mobile Service Provider (CMSP) gateway 170, a CMSP cellular network infrastructure 180, and a network 190, such as the Internet, the a user equipment 200 (fig. 2), includes an application processor 220, a first transceiver 250, a second transceiver 290 coupled to the application processor 220, further, as illustrated in fig. 4, the UE 110 is having two states S1 and S2, wherein in S1 states the UE 110 connected to the cellular network and in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. by using the features as taught by Ballantyne et al. in order to provide a more effective and efficient system that is capable of activating, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network and 
Ballantyne et al. also  disclose the following features: regarding claim 3, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the cellular modem being turned off or temporarily disabled (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0038-0043 & 0065-0069] summarized as “in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network”).
Regarding claim 8:
Cha et al. disclose a system and method of forwarding broadcast messages, received via cellular, by a wireless device with the following features: regarding claim 8, an apparatus, the apparatus comprising: a processor configured to cause a first wireless device to: establish peer-to-peer communication with a companion wireless device, receive, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when the wireless cellular network broadcasts emergency information, wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (Fig. 5, a flowchart/communication diagram the apparatus comprising: a processor configured to cause a first wireless device to: establish peer-to-peer communication with a companion wireless device (i.e. a non-cellular device 508 (accessory wireless device), for example, a device that may include cellular communication circuitry/a cellular radio/modem and be configured for cellular telecommunications via antenna, and a processor 302 (fig. 3) coupled to the radio 330 (cellular modem), wherein the non-cellular device 508 establishes peer-to-peer communication with a cellular device (companion device) 506), receive, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when the wireless cellular network broadcasts emergency information (i.e. the cellular device 506 may receive a cellular broadcast message 512 from base station 502 via cellular broadcast, and the first message may be an emergency alert message, such as a message providing information relating to an imminent severe weather event such as a tornado, flash flood, tsunami, hurricane, blizzard, etc. and the accessary device 508 receives an indication 520 of the emergency alert from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508), wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network (i.e. indication 520 of the emergency alert is received by the accessary device 508 from the companion device 506 over peer-to-peer communication between 
Cha et al. also disclose the following features: regarding claim 21, wherein the peer-to-peer communication includes Bluetooth (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “peer-to-peer communication between non-cellular device 508 and cellular device 506 includes Wi-Fi, and Bluetooth”); regarding claim 22, wherein the peer-to-peer communication includes a wireless local area network (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “cellular device 506 and the non-cellular device 508 may establish peer-to-peer communication includes a WLAN”).
Cha et al. is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network”.
Ballantyne et al. disclose a method and apparatus for alert message reception with the following features: regarding claim 8, wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (i.e. system 100 (fig.1) including a user equipment (UE) 110, alert originators 122, 124, and 126, an alert aggregator 132, an alert gateway 134, an alert distribution network 140, a network controller 150, an access point 160, a Commercial Mobile Service Provider (CMSP) gateway 170, a CMSP cellular network infrastructure 180, and a network 190, such as the Internet, the a user equipment 200 (fig. 2), includes an application processor 220, a first transceiver 250, a second transceiver 290 coupled to the application processor 220, further, as illustrated in fig. 4, the UE 110 is having two states S1 and S2, wherein in S1 states the UE 110 connected to the cellular network and in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250)”).
, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to a baseband layer of the first wireless device being turned off or temporarily disabled (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043 & 0075] summarized as “while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. by using the features as taught by Ballantyne et al. in order to provide a more effective and efficient system that is capable of activating, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network and retrieve the emergency alert. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 27:
Cha et al. disclose a system and method of forwarding broadcast messages, received via cellular, by a wireless device with the following features: regarding claim 27, a method, comprising: at a first wireless device: establishing peer-to-peer communication with a companion wireless device; receiving, over the peer-to-peer a method, comprising: at a first wireless device: establishing peer-to-peer communication with a companion wireless device (i.e. and a processor 302 (fig. 3) coupled to the radio 330 (cellular modem) and configured to establish P2P communication, wherein the non-cellular device 508 establishes peer-to-peer communication with a cellular device (companion device) 506), receiving, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when the wireless cellular network broadcasts emergency information (i.e. the cellular device 506 may receive a cellular broadcast message 512 from base station 502 via cellular broadcast, and the first message may be an emergency alert message, such as a message providing information relating to an imminent severe weather event such as a tornado, flash flood, tsunami, hurricane, blizzard, etc. and the accessary device 508 receives an indication 520 of the emergency alert from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508), wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network (i.e. indication 520 of the emergency alert is received by the accessary device 508 from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508, while the cellular modem of the companion device 506 is not in communication with the cellular network 502), activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network (i.e. when the cellular device 506 receives the first alert message, it wakes/activate the non-cellular device 508 to provide an indication of the first message to the non-cellular device 508, and the non-cellular device 508 connection with cellular network is activated too to retrieve the emergency alert via cellular network, wherein the user equipment 508 may include more radios or radio components which are shared between multiple wireless communication protocols, and more radios or radio components which are used exclusively by a single wireless communication protocol, for example, the UE 508 might include a shared radio for communicating using either of LTE or CDMA2000 1xRTT, and separate radios for communicating using each of Wi-Fi and Bluetooth and a processor that is configured to execute program instructions for switching radio connections between cellular and non-cellular radios)”).
Cha et al. also disclose the following features: regarding claim 30, wherein the peer-to-peer communication includes Bluetooth (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message 
Cha et al. is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network”.
Ballantyne et al. disclose a method and apparatus for alert message reception with the following features: regarding claim 27, wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043, 0065-0069 & 0075] summarized as “wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network (i.e. system 100 (fig.1) including a user equipment (UE) 110, alert originators 122, 124, and 126, an alert aggregator 132, an alert gateway 134, an alert distribution network 140, a network controller 150, an access point 160, a Commercial Mobile Service Provider (CMSP) gateway 170, a CMSP cellular network infrastructure 180, and a network 190, such as the Internet, the a user equipment 200 (fig. 2), includes an application processor 220, a first transceiver 250, a second transceiver 290 coupled to the application processor 220, further, as illustrated in fig. 4, the UE 110 is having two states S1 and S2, wherein in S1 states the UE 110 connected to the cellular network and in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. by using the features as taught by Ballantyne et al. in order to provide a more effective and efficient system that is capable of activating, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network and 
Ballantyne et al. also  disclose the following features: regarding claim 28, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to a baseband layer of the first wireless device being turned off or temporarily disabled (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043 & 0075] summarized as “while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250”).

Claims 4, 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2014/0315511 A1) in view of Ballantyne et al. (US 2014/0269465 A1) as applied to claim 13 above, and further in view of Thompson et al. (US 2016/0057596 A1).

Cha et al. and Ballantyne et al. disclose the claimed limitations as described in paragraph 5 above. Cha et al. and Ballantyne et al. do not expressly disclose the following features: regarding claim 4, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular 
Jacobs et al. disclose a method of a wireless emergency alert message with the following features: regarding claim 4, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the accessory wireless device being out of radio coverage of the wireless cellular network (Fig. 1, illustrates an example of a system for broadcasting a distress beacon, see teachings in [0016-0018, 0022-0023 & 0030] summarized as “a system 50 for broadcasting a distress beacon from a mobile device 52, and a P2P device 62 which is another mobile device 52 receives the emergency alert, in situations where a carrier network is out of range or otherwise unavailable, the emergency alert can still be received at a P2P device (fig. 2) comprising of a network interface 104 which includes a carrier network interface 106, a WiFi network interface 108 and a P2P network interface 110”); regarding claim 11, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the first wireless device being out of radio coverage of the wireless cellular network (Fig. 1, illustrates an example of a system for broadcasting 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. with Ballantyne et al. by using the features as taught by Jacobs et al. in order to provide a more effective and efficient system that is capable receiving emergency alert of having no radio communication with cellular network while out of range. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 23-26 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(3) Response to Argument
Summary of the Appellants Arguments
a. Independent claims 1, 8 and 27 are not rendered obvious under 35 U.S.C. §103(a) over Cha et al. (US 20140315511 A1) (hereinafter. "Cha") in view of Ballantyne et al. (US 2014/0269465 A1) (hereinafter. "Ballantyne"), and Cha does not teach of “activating cellular based on receiving an indication of alert.

Summary of the Examiner Response
b. There is a valid reason to combine Cha with Ballantyne because both the prior arts teaching the switching functionality of a user equipment between cellular network and WLAN for receiving alert message. Cha discloses that the cellular device receives the first alert message it wakes/activate the non-cellular device to provide an indication of the first message, as illustrated in figure 5. Ballantyne teaches that UE receives CMAS alerts while not on cellular network, and then with a switching operation of reselecting from the WLAN transceiver to cellular transceiver collects the CMAS alerts on the cellular network via cellular transceiver, as illustrated in figure 2.

Examiner’s Detailed Response
a.	The Appellant argues (Page 9-10): A. “In contrast to the summary of the Final Office Action, Cha never describes non-cellular device 508 as “user equipment 508” or “UE 508”. The only phrases that immediately precede the number 508 in all of Cha are non-cellular device” and “non-cellular devices”. Thus, Cha unambiguously intends “non- cellular device 508” to be just that, a “non-cellular device”. It appears that the Final Office Action conflates the “non-cellular device 508” with the UE 106 and/or the related cellular device 506. In Cha, the contrast between the “non-cellular device 508” and the cellular device 506 of Fig. 5 is clear in [0062]."
b.	The Examiner respectfully disagrees: As regard to the argument “A” Cha describes the non-cellular device as cellular device too in [0062] which recites “the non-cellular device 508 may be a device which is not configured for cellular communication due to being incapable (e.g., lacking required hardware and/or software) to perform cellular communication, or may be a device which is technically capable of cellular communication (e.g., includes hardware and/or software which could enable cellular communication)”. Therefore, the final office action has no conflation for the non-cellular device 508 with the UE 106 and/or the related cellular device 506, instead non-cellar device 508 may have same functionalities of cellular communication as UE 106. 

c.	 The Appellant argues (Page 10-11): B. “the statement in the Final office action that “the UE 508 might include a shared radio for communicating using either of LTE or CDMA2000 1xRTT, and separate radios for communicating using each of Wi-Fi and Bluetooth and a processor that is configured to execute program instructions for 
d.	The Examiner respectfully disagrees: As regard to the argument “B” as explained above that the non-cellular device 508 may be as UE 106, and accurately described in the final office action that non-cellular device 508 may include a shared radio for communicating using either of LTE or CDMA2000 1xRTT, and separate radios for communicating using each of Wi-Fi and Bluetooth and a processor that is configured to execute program instructions for switching radio connections between cellular and non-cellular radios”

e.	 The Appellant argues (Page 11): C. “Cha does not suggest that any “connection with cellular network is activated” by “non- cellular device 508” or that an emergency alert is retrieved over such a connection. Cha never describes the “non-cellular device 508” activating cellular or performing any cellular communication. The only discussion of cellular capability of the “non-cellular device 508” is the portion of [0062] quoted above, which notes that the “non-cellular device 508” may not be capable of cellular communication, e.g., because cellular hardware and/or software may be lacking or disabled”.
f.	The Examiner respectfully disagrees: As regard to the argument “C”, as it has been established with the above explanation that non-cellular device 508 can be a UE 106, and so the non-cellular device 508 may include a shared radio for communicating cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network”. Teachings of Ballantyne has been combined with the teachings of Cha for rendering the obvious rejection. Ballantyne disclosing, with the help of fig. 2, a switching operation of reselection from the WiFi/WLAN network to the cellular network and vice versa by the user equipment.   
 
g.	 The Appellant argues (Page 12): D. “Ballantyne does not remedy the deficiency of Cha. The Final Office Action (pg. 7- 8) inaccurately summarizes the teachings of Ballantyne, suggesting that Ballantyne discloses “while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250” (sic.). This summary is not based on the 
h.	The Examiner respectfully disagrees: As regard to argument D, Ballantyne discloses or remedies the deficiency of Cha who is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network, activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network”. The features recited above describes three function. (i) The user equipment receives the emergency alert while communicating on WLAN and not on the cellular network at that time. (ii) The emergency alert message is received to the user equipment while on the WLAN. (iii) In response to the emergency alert indication the user equipment is switched over to the cellular network from the WLAN to retrieve emergency alert. All above three functions are being disclosed by the prior art. The user equipment 200 (fig.2), as referred in the office action, consisting of different basic elements like application processor 220, cellular transceiver 180, WLAN transceiver 290 etc. which are involved to carry out the required functions based on different embodiments. The appellant is referring the embodiment of delay switching operation to an alternate network as described in fig. 3. Whereas the examiner has described a method of operation of the user equipment 200 according to a possible embodiment based on fig. 5. Wherein it is described that a cell identifier of the base station can be retrieved by the UE 200 while communicating with the base station before switching operation from the base station to an access point of an alternate 

i.	 The Appellant argues (Pages 15): E. “Regarding claim 3, the cited references fail to teach or suggest at least “wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the cellular modem being turned off or temporarily disabled”. With regard to this feature, the Final Office Action cites Ballantyne at Fig. 2 and paragraphs [0038]-[0043] and [0065]-[0069]. The Final Office Action again relies on inaccurately summarizing Ballantyne as “in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network” (Final Office Action, page 8”.
The Examiner respectfully disagrees: As regard to argument E, as fully explained above in response “h” that the indication of the emergency alert is received while the UE 200 is connected to the WLAN transceiver 290 and disconnected with the cellular transceiver. 

k.	 The Appellant argues (Page 15-16): F. “Regarding claim 4, the cited references fail to teach or suggest at least “wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the accessory wireless device being out of radio coverage of the wireless cellular network”. With regard to this feature” and “Thompson concerns transmission of “distress beacons” by a mobile device “in response to user input” [0015]. As shown in Figs. 1 and 2 of Thompson, the distress beacons are activated by a “distress application 58” operating on the mobile device. In other words, a mobile device initiates the distress beacons. This distress beacon is not in any way similar to the “indication of the emergency alert” of claim 4, which occurs “when a wireless cellular network broadcasts emergency information” as in claim 1. In other words, in claims 1 and 4, the “wireless cellular network” broadcasts the alert which leads to the “indication of the emergency alert”. Claim 4’s indication is very different than the distress beacon of Thompson.
l.	The Examiner respectfully disagrees: As regard to argument F, in situations where a carrier network is out of range or otherwise unavailable, the distress beacon can still be received at either the WiFi hotpot or a P2P device that is, another mobile device of a user passing by the location of the mobile device 100 [0016], wherein the 
a Mobile Identification Number) an International Mobile Subscriber Identity (IMSI), etc. The data encoded in the wireless distress beacon can also include a name of the user of the mobile device 52, a cell-ID of a cell that is currently serving the mobile device 52, the location information of the mobile device 52, etc. [0030]. Therefore, distress beacon is similar to the “indication of the emergency alert, and a mobile device initiates the distress beacons.

m.	 The Appellant argues (Page 16-17): G. “Regarding claim 10, the cited references fail to teach or suggest at least “wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to a baseband layer of the first wireless device being turned off or temporarily disabled”. With regard to this feature, the Final Office Action cites Ballantyne at Fig. 2 and paragraphs [0034], [0035], [0038]-[0043] and [0075]. The Final Office Action again relies on inaccurately summarizing Ballantyne as “while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellular network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collects the CMAS alerts on the cellular network via cellular transceiver 250” (sic., Final Office 
n.	The Examiner respectfully disagrees: As regard to argument G, the prior art teaches the claimed limitations of the claim 10 “wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to a baseband layer of the first wireless device being turned off or temporarily disabled”. As fully explained above that the emergency alert message is received to the UE 200 when it is on WLAN after it is switched from the cellular transceiver 250 to the WLAN transceiver 290. Therefore, when UE 200 is switched to the WLAN the cellular transceiver 250 is completed disconnected temporarily and so the baseband layer is temporarily disabled for the UE 200 to 


Respectfully submitted

/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        


Conferees


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473       

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.